DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the amendments filed 2/4/2021. Amendments received on 2/4/2021 have been entered. Claims 1-7, 9-16 and 18-22 are pending.
Claim Objections
Claims 1, 6, 10, 11, 13, 16 and 20 are objected to because of the following informalities:  
Claim 1, line 18, term “indicating that the time the third message was sent” should be – indicating the time the third message was sent--.
Claim 1, line 22, term “indicating that the time the fourth message…” should be –indicating the time the fourth message…--.
Claim 1, lines 24-25, term “indicating that the time that the fifth message was received” should be --indicating the time the fifth message was received--.
Claim 1, lines 23-24, term “sequence number” is not clear, is it referring to the “sequence number” in line 21 or a different sequence number.
Claims 1 and 13, recites “a fourth message, … comprising the sequence number and having an associated a fourth message timestamp indicating that the time the fourth message was received”. It is not clear how a received message comprises a time the message is received. Is fourth message indicating the timestamp the third message was received or vehicle timestamps the fourth message when it is received? More explanation is required. Further claim recites, a fifth message … having an associated fifth message timestamp indicating the time the fifth message was received, it is not clear how a received message comprises a time the message is received or vehicle timestamps the fourth message when it is received?.
Claim 6, lines 3-4, term “a message sequence number” is not clear, is it referring to the “sequence number” in claim 1 or a different sequence number.
Claim 10, lines 3-4, term “sequence number” is not clear, is it referring to the “sequence number” in claim 1 or a different sequence number.

Claim 13, line 9, term “distance maintained a data storage” should be -- distance maintained in a data storage--.
Claim 13, lines 21-22, term “sequence number” is not clear, is it referring to the “sequence number” in line 21 or a different sequence number.
Claim 16, line 3, term “a message sequence number” is not clear, is it referring to the “sequence number” in claim 1 or a different sequence number.
Claim 20, recites “a fourth message, … comprising the sequence number and having an associated a fourth message timestamp indicating that the time the fourth message was received”. It is not clear how a received message comprises a time the message is received. Is fourth message indicating the timestamp the third message was received? More explanation is required. Further claim recites, a fifth message … having an associated a fifth message timestamp indicating the time the fifth message was received”, it is not clear how a received message comprises a time the message is received.
Claims 20 recites the limitation "the sent time of the second message" in line 30.  There is insufficient antecedent basis for this limitation in the claim. Further, it seems that the term “the second message” should be “the third message”. More clarification is needed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
s 1 recites the limitation "the sequence number" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7 and 9-12, depend on claim 1 and inherent the same deficiency.
Claim 10, recites “the second message sent by the radio frequency component and comprising the DSR” renders the claim indefinite, because based on claim 1, the radio frequency component receives a device service request (DSR).
Claims 13 recites the limitation "the residence time" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 recites the limitation "the sequence number" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-16, 18, 19 and 21, depend on claim 13 and inherent the same deficiencies.
Claim 19, line 2, “the third message was received by the radio frequency component” renders the claim indefinite, since the third message was transmitted by the radio frequency component as claimed in independent claim 13. 
Claim 20 recites the limitation "the residence time" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20, lines 31-32, “the third message was received by the radio frequency component” renders the claim indefinite, since the third message was transmitted by the radio frequency component. 
Claim 22 depend on claim 20 and inherent the same deficiency.
Conclusion
As indicated above, the claims contain numerous issues to determine proper scope of the claims, hence prior art rejection is not provided.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bjorkengren (US Pub 2018/0374290) discloses a method and system for preventing a physical layer relay attack wherien a vehicle and a fob exchange plurality of signals by timestamping each transmitted and received signals  (see paragraph [0011]).
Lin (US Pub 2015/0015367) discloses a method comprising the steps of sending radio signals back and forth between the vehicle and a remote fob multiple times, measuring the total time for completion of the multiple round trips, and using the measured total time to evaluate the security of the connection between the fob and the vehicle (see paragraphs [0012]-[0013]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NABIL H SYED/           Primary Examiner, Art Unit 2683